Citation Nr: 1040889	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an April 23, 2002 rating decision denying service 
connection for multiple sclerosis (MS) contains clear and 
unmistakable error (CUE).


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had military service from July 1981 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
By that rating action, the RO found that revision of its April 
23, 2002 rating action, wherein it denied service connection for 
MS, was not warranted.  The Veteran appealed the RO's July 2007 
rating action to the Board. 

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Phoenix, Arizona RO.  A copy of the 
hearing transcript has been associated with the claims files. 

The issue of whether new and material evidence has been received 
to reopen a previous denied claim for service connection for MS 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   In view of the 
Board's conclusion below that the RO's April 23, 2002 decision to 
deny service connection for MS did not contain CUE, the above-
cited issue is referred to the AOJ for appropriate action.  


FINDING OF FACT

The determination to deny service connection for MS in the April 
23, 2002 rating decision was based on the record and law that 
existed at the time of that decision.


CONCLUSION OF LAW

The April 23, 2002 rating decision, wherein the RO denied service 
connection for MS, does not contain CUE.  38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to the Veteran's 
allegations of CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are not 
conventional appeals.  Rather, such claims are requests for 
revisions of previous decisions.  A claimant alleging CUE is not 
pursuing a claim for benefits. Instead, that claimant is 
collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim for 
benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
the assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.

As stated by the Court, for CUE to exist: (1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate to 
raise the claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed evidence 
may not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the Veteran with the development of 
facts pertinent to a claim does not constitute CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has also 
held that in order to be CUE, the error must be of a type that is 
outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

In reviewing the April 23, 2002 rating action, the Board notes 
that the RO denied the Veteran's claim for service connection for 
MS on the basis that the recent medical evidence of record did 
not support a diagnosis of that disability.  The RO's finding is 
fully consistent with 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(a) (2001), which, as with current laws and 
regulations, required evidence of a current disability.  There is 
also no indication that the decision was based on anything other 
than the correct facts then of record. 

During the June 2010 hearing, the Veteran argued that at the time 
of the RO's April 2002 rating action, she was entitled to 
presumptive service connection for MS because she had been 
diagnosed with hallmark symptoms of MS--such as carpal tunnel 
syndrome, fibromyalgia and optic neuritis in 1994 and June 1995--
respectively, which was within seven years of service discharge 
in September 1988.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  
Evidence of record at the time of the RO's April 2002 rating 
action showed that the Veteran had been diagnosed with optic 
neuritis, a disability commonly caused by MS, in June 1995, which 
was within seven years of service discharge in September 1988.  
(See June 1995 report, prepared by A. Williams., M. D.).  Yet, 
other medical evidence of record at the time of RO's April 2002 
rating action also disclosed that the Veteran did not have MS, or 
hallmark characteristics thereof, within seven years of discharge 
in September 1988, as she has alleged.  For example, in an August 
1995 report, prepared by Joy Schechtman, D. O., she concluded--
after a physical evaluation of the Veteran--that there was no 
evidence of any MS.  In fact, the evidence of record at the time 
of the RO's April 2002 rating action uniformly disclosed that the 
Veteran was not affirmatively diagnosed with multiple sclerosis 
until September 1996.  (See VA treatment reports, dated in August 
and September 1996, respectively).  

Thus, even if reasonable minds could differ as to whether the 
initial June 1995 finding of optic neuritis had been 
misinterpreted and it was actually an initial manifestation of MS 
within the seven-year presumptive period of service discharge in 
September 1988, the evidence of record at that time clearly 
showed that she was not affirmatively diagnosed with multiple 
sclerosis, or any hallmark characteristics thereof, until 
September 1996.  Thus, any possible deficiency of the RO's April 
23, 2002 rating decision would not constitute CUE in light of, 
respectively, Luallen and Caffrey.   In summary, the 
determination to deny service connection for MS in the April 23, 
2002 rating action was based on the evidence of record and the 
law as it existed at the time of that decision.  As the Veteran 
has not demonstrated that the April 23, 2002 rating decision 
contained CUE, her claim must be denied.



ORDER

As an April 23, 2002 rating decision, wherein the RO denied 
service connection for MS, does not contain CUE, the appeal is 
denied as to that issue. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


